Citation Nr: 0636597	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-40 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to a compensable evaluation for pleurisy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to May 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
manifests lung cancer that is the etiological result of 
active service.

2.  The service connected pleurisy is asymptomatic.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred as the result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  The  criteria for a compensable evaluation for pleurisy 
has not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005; 38 C.F.R. § 4.97, Diagnostic Code 
6723 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in October 2003.  The 
notice informed the veteran of the type of evidence needed to 
substantiate the claim for service connection, namely, 
evidence of an injury, disease, or event causing disease or 
injury during active service; evidence of current disability; 
and evidence of a nexus, or etiological link, between the 
current disability and injury, disease, or event causing 
injury or disease during active service.  The notice also 
informed the veteran of the type of evidence needed to 
substantiate the claim for increased evaluation, namely, 
evidence that the disability had worsened in severity.  The 
veteran was informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on four of the five elements of a service connection claim). 

Concerning notice of the remaining element, the establishment 
an effective date, the Board observes that by this decision, 
it is denying the claims and, hence, the issue of the 
effective date to be assigned is moot.  There is thus no harm 
to the veteran in proceeding with this claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The actions of the RO described  above provided the veteran a 
meaningful opportunity to participate effectively in the 
processing of the claim and to submit additional argument and 
evidence, which he did, and to address the issues at a 
hearing, which he initially requested to do but then withdrew 
his request.  For these reasons, any procedural defect caused 
by the timing of the notice was cured and the veteran has not 
been prejudice by any defect in the VCAA notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d. 1328 (2006) (Fed. Cir. Apr. 5, 2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records, and afforded the veteran VA examinations.

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.

Service Connection

The veteran contends that his currently diagnosed lung cancer 
is the result of same lung condition he contracted during 
active service that gave rise to his service-connected 
tuberculosis (TB) and pleurisy.  

Service medical records show that the veteran was treated for 
serofibrinous pleurisy during active service.   Following 
discharge from active service, he was service connected for 
pleurisy in a June 1946 rating decision, effective from May 
18, 1946, which is the day after his discharge from active 
service.  Subsequently, in an August 1951 rating decision, 
service connection was awarded for TB, effective in June 
1949.  In addition private medical evidence shows that the 
veteran was diagnosed with non-small cell lung cancer (poorly 
differentiated squamous cell carcinoma of the right lower 
lob) in 2002.  Unfortunately, the medical evidence does not 
establish that his currently diagnosed lung cancer is 
etiologically linked to his active service. 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

As noted above, private medical records demonstrate that the 
veteran was diagnosed with lung cancer in 2002.  These 
records document treatment for the condition, including 
clinical findings.  These records further show a history of 
smoking two packs of cigarettes per day for 20 years, and 
treatment for other lung conditions, including chronic 
obstruction pulmonary disease (COPD), bronchitis, history of 
asthma, history of pneumonia, and history of 
tracheobronchitis.  In November 2003, the veteran underwent 
VA examination, in part to determine the etiology of his lung 
cancer.  The examiner diagnosed non-small cell squamous cell 
carcinoma of the lung, status post chemotherapy and radiation 
therapy; COPD, and status post pleurisy with no significant 
residuals.  The report documents a smoking history of a two 
packs per day average for 37 years between 1946 and 1982.  
The examiner opined that the diagnosed cancer was not the 
result of the veteran's active service.  In reaching this 
opinion, he stated that he did not find the service-connected 
TB or pleurisy had an etiological relationship with or 
significant bearing on the development of the cancer.  
Rather, he opined that the veteran's diagnosed lung cancer 
was more likely than not the result of the veteran's 37-year 
smoking history.  The examiner stated that he had reviewed 
the veteran's claims file and, specifically, that he had 
reviewed the private medical records concerning the veteran's 
treatment for lung cancer.

Additional private medical evidence was received after the VA 
examiner had rendered his opinion in November 2003.  However, 
review of these documents show that the majority of the 
records comprise duplicates that had already been of record 
at the time of the November 2003 VA examination and were 
reviewed by the VA examiner.  The remainder of the records 
comprises records of treatment rendered subsequent to the 
date of the examination.  These documents, of course, were 
not available to the examiner to review.  However, close 
analysis of these records reveal that they are few in number 
and merely document ongoing treatment for the veteran's lung 
cancer.  They provide no new findings concerning the cause of 
the veteran's lung cancer.  Therefore, the Board finds that 
the fact that the examiner did not review those records of 
treatment following November 2003 does not impair the 
probative value of his medical expert opinion.

The Board notes that the veteran is service connected for TB 
and pleurisy, and that regular VA examinations and chest 
X-rays were conducted after his discharge from active service 
in 1946 through 1950.  Lung cancer was not found during these 
examinations.  It is not until 2002-almost 56 years 
following the veteran's discharge from active service-that 
lung cancer was diagnosed.

As the examination was conducted with full review of the 
claims file, to include service medical records and the 
previously mentioned private treatment records, in addition 
to VA treatment records and VA examinations of the veteran's 
early treatment for his service-connected lung TB and 
pleurisy, the Board accords the VA examination probative 
weight.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Black v. 
Brown, 5 Vet. App. 177, 180 (1995); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

Absent evidence of an etiological link between the currently 
diagnosed lung cancer and the veteran's service, service 
connection cannot be granted.  

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim.  The veteran, as a layperson, is not competent to 
offer an opinion as to an etiological link between current 
diagnosis and active service, consequently his statements and 
testimony to the extent that his currently diagnosed lung 
cancer is the result of his active service cannot constitute 
medical evidence.  Espiritu, v. Derwinski, 2 Vet. App. 492 
(1992) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding, as there is no medical evidence 
establishing that the currently diagnosed lung cancer is 
etiologically related to the veteran's active service, the 
preponderance of the evidence is against the claim for 
service connection for lung cancer and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  

After careful review of all the evidence of record, the Board 
finds that the preponderance of the evidence is against 
service connection for lung cancer and thus, this claim is 
denied.

Increased Evaluation for Pleurisy

Service connection for pleurisy was granted in a June 1946 
rating decision, and evaluated as 10 percent disabling, 
effective in May 1946.  In a May 1950 rating decision, the 
evaluation was reduced to zero percent, effective in May 
1950.  It has been confirmed and continued at the 
noncompensable level to the present.

As noted above, service connection for TB was granted in 
August 1951, effective in June 1949.  The service connected 
TB was evaluated as 70 percent disabling from August 1949 to 
November 1949, as 100 percent disabling from December 1949 to 
May 1952, as 50 percent disabling from May 1952 to May 1956, 
as 30 percent disabling from May 1956 to May 1961, and as 
noncompensable form May 1961 to the present.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. In determining 
the disability evaluation, VA must acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and explain 
the reasons and bases used to support its conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected pleurisy is currently 
evaluated under Diagnostic Code 6732, which requires that the 
condition be evaluated as TB, inactive or active, under 
38 C.F.R. § 4.88 or 4.89, whichever is appropriate.  

Review of these sections of the regulations shows that Public 
Law 90-493 repealed section 356 of Title 38 of the United 
States Code, which had provided for graduated ratings for 
inactive TB. However, the repealed section still applies to 
the case of any veteran who on August 19, 1968 was entitled 
to receive compensation for TB. See 38 C.F.R. § 4.96.  This 
therefore applies in the present case, as the veteran was 
service connected for pleurisy effective in May 1946 and for 
TB effective in June 1949. Under the protective criteria for 
pulmonary TB entitled on August 19, 1968, the general rating 
formula under Diagnostic Codes 6721 to 6724 for inactive 
pulmonary TB provides for a 100 percent rating for two years 
after the date of inactivity, following active pulmonary TB. 
Thereafter, for four years, or in any event to six years 
after date of inactivity, a 50 percent rating is assigned. 
Thereafter, for five years, or to eleven years after date of 
inactivity, a 30 percent rating is assigned. Following far 
advanced lesions diagnosed at any time while the disease 
process was active, a minimum 30 percent rating is assigned. 
Following moderately advanced lesions provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc., a 20 percent rating is assigned. 
Otherwise, a noncompensable rating is assigned. The notes 
following the general rating formula specify that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary TB 
are not to be combined with ratings for other respiratory 
disabilities. See 38 C.F.R. § 4.97, Diagnostic Codes 6721 to 
6724.

Thus, under the above rating scheme, a veteran granted 
service connection for pulmonary TB was compensated for 
eleven years after the disease was arrested-a period during 
which he or she may have had no disability attributable to 
pulmonary TB. Following the eleven-year rating period while 
the disease was inactive, the 30 percent evaluation was 
continued if far-advanced lesions had developed while the 
disease was active. Following moderately advanced lesions, a 
20 percent evaluation was assigned if there was actual 
residual disability. Otherwise, a noncompensable evaluation 
was assigned.

The record includes VA and private treatment records from 
2002 through 2004.   These records show treatment for lung 
cancer, as noted above, as well as other lung ailments 
including COPD, bronchitis, history of asthma, history of 
pneumonia, and history of tracheobronchitis.  However, there 
was no mention of pleurisy or pulmonary TB. 

As noted above, the veteran was afforded a VA examination in 
November 2003, at which time he was diagnosed with lung 
cancer.  Pulmonary function tests conducted in conjunction 
with the examination show an impression of mixed restrictive 
and obstructive defects.  Pleurisy was found to be 
asymptomatic, with no significant residuals and the last 
episode occurring in 1950.  

The Board now turns to rating the veteran's service-connected 
pleurisy.  The medical evidence of record confirms that the 
veteran's pleurisy, and his pulmonary TB, have been inactive 
since June 1950-well over 11 years.  Hence, the permanent 30 
percent and 20 percent ratings are the only ones applicable 
in the instant matter. When applying these criteria, the 
Board finds, based on the medical evidence of record, that a 
compensable evaluation for the veteran's pleurisy is not 
warranted.  The medical evidence simply does not show that 
the service-connected pleurisy is symptomatic.  Moreover, the 
veteran's currently diagnosed lung conditions, including the 
lung cancer that is the subject of the above analysis and 
denial, are diagnoses for which he is not service connected.  

The Board stresses that matters of medical diagnosis and 
medical etiology must be addressed by trained medical 
personnel.  Espiritu, supra; Grottveit, supra.  In the 
present case, the medical evidence establishes that the 
veteran's service-connected pleurisy, is asymptomatic. In 
sum, a preponderance of the competent evidence is against a 
finding that a compensable rating is warranted for the 
service connected pleurisy.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the- doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



The Board has considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  


ORDER

Service connection for lung cancer is denied.

Entitlement to a compensable evaluation for pleurisy is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


